 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for EVA CHRISTIAN
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:19-CR-00090
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) SUPPLEMENTAL PRETRIAL RELEASE
13
           v.                          ) SUPERVISION CONDITIONS;
14                                     ) [PROPOSED] FINDINGS AND
                                       ) ORDER
15
     EVA CHRISTIAN                     )
16                                     )
                      Defendants.      )
17
     __________________________________) Judge: Hon. Allison Claire
18

19
                                         STIPULATION

20         Upon request of the defendant, and consent of Pretrial Services and the
21   government, it is hereby stipulated that the pretrial release conditions be modified to
22
     change the third-party custodian from Sherise Griffin to Joe Christian Sr. and that Ms.
23

24
     Christian will now reside with Mr. Joe Christian Sr.

25
           Ms. Griffin lives in a small two-bedroom apartment, that was supposed to have a
26

27   bedroom available for Eva Christian. However, that bedroom is still occupied by Eva

28   Christian’s brother. Ms. Christian is sleeping on an air mattress in the living room. The


                                                -1-
 1   housing situation is untenable. Joe Christian Sr., in Eva Christian’s step-father who raised
 2
     her. He lives in Stockton, has a three-bedroom house and has a bedroom that is currently
 3
     unoccupied. Pretrial Services has spoken to Mr. Christian and confirmed he is willing to
 4

 5   abide by the requirements of a third-party custodian, including installation of location
 6
     monitoring equipment and reporting any non-compliance to Pretrial Services.
 7

 8   The updated conditions of release are attached hereto as Exhibit A.
 9

10   All other conditions of pretrial release are to remain in full force and effect.
11   IT IS SO STIPULATED.
12

13   Dated: April 29, 2021                      Respectfully submitted,
14

15                                              /s/ Kelly Babineau
                                                KELLY BABINEAU
16
                                                Attorney for Eva Christian
17

18
     Dated: April 29, 2021                      /s/ Brian Fogerty
19                                              BRIAN FOGERTY
                                                Assistant U.S. Attorney
20

21
     Dated: April 29, 2021                      /s/ Renee Basurto
22                                              RENEE BASURTO
23                                              U.S. Pretrial Release Officer

24

25

26

27

28




                                                  -2-
 1

 2                              ORDER
 3

 4   IT IS SO FOUND AND ORDERED this 29th day of April 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   -3-
